Exhibit 10.1
 
CONSULTING AGREEMENT
 
This Consulting Agreement (this "Agreement") is made and entered into effective
as of August 19, 2011 (“Effective Date”), by and between Respect Your Universe,
Inc., a Nevada corporation ("Company") and Lindsay Capital Corp. (“Consultant”).
 
RECITALS
 
WHEREAS, Consultant has certain experience in financial advisory services; and


WHEREAS, the Company desires to retain Consultant’s services.


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto hereby agree as follows:
 
1.            CONSULTING SERVICES


During the Term of this Agreement, Consultant shall act as the Company’s
financial advisor, and specifically assist the Company with introducing
potential investors to the Company, structuring financings, structuring
corporate development transactions including potential acquisitions, and report
to the Company’s CFO and Board of Directors.


2.            TERM OF AGREEMENT
 

 
(a)  
This Agreement shall be in full force and effect commencing upon the Effective
Date and continue for eight quarters, i.e., expiring on August 18, 2013
(“Term”).




 
(b)  
Consultant or Company shall have the right to terminate this Agreement with 30
days notice in the event of (i) the bankruptcy, insolvency, or assignment for
the benefit of creditors of the other, or (ii) a material breach of the
Agreement of the other, and such failure continues un-remedied for a period of
15 days after written notice.




 
(c)  
Upon termination of this Agreement pursuant to Section 2(b), the share
compensation in Section 5 herein shall be reduced so that Consultant shall keep
only the earned portion (on a 1/8 basis per quarter) of the shares as of the
date of termination of the shares, and the remaining unearned portion of the
shares shall be canceled.

 
 
1

--------------------------------------------------------------------------------

 
 
3.            TIME DEVOTED BY CONSULTANT
 
It is anticipated that the Consultant shall spend as much time as deemed
necessary in order to perform their respective obligations hereunder. The
Company understands that this amount of time may vary and that the Consultant
may perform consulting services for other companies.
 
4.            PLACE WHERE SERVICES WILL BE PERFORMED
 
The Consultant will perform most services in accordance with this Agreement at
Consultant's offices, or at such other place(s) as necessary to perform these
services in accordance with this Agreement.


5.             COMPENSATION
 
Subject to any cancellation as a result of termination pursuant to Section 2, as
compensation for the services by Consultant during the Term, the Company shall
issue and deliver to Consultant 750,000 shares of Company restricted common
stock within thirty days of the Effective Date.


6.            INDEPENDENT CONTRACTOR
 
Both Company and the Consultant agree that the Consultant will act as an
independent contractor in the performance of his duties under this Agreement.
 
7.            CONFIDENTIAL INFORMATION
 
The Consultant and the Company acknowledge that each will have access to
proprietary information regarding the business operations of the other and agree
to keep, all, such information, secret and confidential and not to use or
disclose any such information to any individual or organization without the
non-disclosing party's prior written consent. Consultant agrees that it will not
use material non-public Company proprietary information for purposes of buying
or selling Company stock in violation of federal or state securities laws. It is
hereby agreed that from time to time Consultant and the Company may designate
certain disclosed information as confidential for purposes of this Agreement.
 
8             INDEMNIFICATION
 
The Consultant shall indemnify and hold the Company harmless from any and al
liabilities and obligations arising from Consultant's conduct and activities in
connection with the Consulting Services. The Company shall indemnify and hold
Consultant harmless from any and all liabilities and obligations arising from
conduct and activities of the Company, including any allegation of infringement
or violation of any third-party intellectual property rights.
 
 
2

--------------------------------------------------------------------------------

 
 
9.            COVENANTS OF CONSULTANT
 
Consultant covenants and agrees with the Company that, in performing Consulting
Services under this Agreement, Consultant will comply with all federal and state
laws.
 
10.          MISCELLANEOUS
 
(A)   Any controversy arising out of or relating to this Agreement or any
modification or extension thereof, including any claim for damages and/or
rescission shall be settled by arbitration in Portland, Oregon in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
before a single arbitrator. The arbitrator sitting in any such controversy shall
have no power to alter or modify any express provisions of this Agreement or to
render any award which by its terms effects any such alteration, or modification
subject to 10(G). This Section 10 shall survive the termination of this
Agreement.
 
(B)    If either party to this Agreement brings an action on this Agreement, the
prevailing, party shall be entitled to reasonable expenses therefore, including,
but not limited to, attorneys’ fees and expenses and court costs.
 
(C)    This Agreement shall inure to the benefit of the parties hereto, their
administrators and successors in interest. This Agreement shall not be
assignable by either party hereto without the prior written consent of the
other.
 
(D)   This Agreement contains the entire understanding of the parties and
supersedes all prior agreements between them.
 
(E)   This Agreement shall be constructed and interpreted in accordance with and
the governed by the laws of the State of Nevada.
 
(F)   No supplement, modification or amendment of this Agreement shall be
binding unless, executed in writing by the parties. No waiver of any of the
provisions of this Agreement shall be deemed, or shall constitute, a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver. No waiver shall be binding unless executed in. writing by the
party making the waiver.
 
(G)   If any provision hereof is held to be illegal, invalid or unenforceable
under present or future laws effective during the term hereof, such provision
shall be fully severable. This Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised apart
hereof, and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom. 


 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have placed their signatures hereon on
the day below.
 
RESPECT YOUR UNIVERSE, INC.,
a Nevada corporation




/s/ Kristian Andresen
       
Name: 
Kristian Andresen
       
Title:
Corporate Secretary
       
Date:
August 19, 2011
 





LINDSAY CAPITAL CORP.
 


/s/ Oliver Barret-Lindsay
       
Name: 
Oliver Barret-Lindsay
       
Title:
President
       
Date:
August 19, 2011
 


 
4

--------------------------------------------------------------------------------
